FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES P. CAMPBELL; CHERI A.                       No. 11-35826
STADTLANDER,
                                                  D.C. No. 2:11-cv-00867-RSL
               Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

INDYMAC MORTGAGE SERVICES, a
division of OneWestBank, FSB;
MORTGAGE ELECTRONIC
REGISTRATION SERVICES,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       James P. Campbell and Cheri A. Stadtlander appeal pro se from the district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing their action alleging violations of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) in connection with

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim and for an abuse of

discretion the denial of leave to amend. Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1040-41 (9th Cir. 2011). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal of Campbell’s and Stadtlander’s RICO claims was proper because

the specific allegations in their complaint did not set forth facts demonstrating the

requisite pattern of racketeering activity involving more than one transaction, see

Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1535 (9th Cir. 1992) (pattern requires

more than one scheme with a “single purpose which happen[s] to involve more

than one act taken to achieve that purpose”), and their remaining conclusory

allegations failed to allege fraud with the required particularity, see Fed. R. Civ. P.

9(b) (allegations of fraud must be “state[d] with particularity”).

      The district court did not abuse its discretion by denying leave to amend the

complaint to add Regional Trustee Services Corporation as a defendant. See

Cervantes, 656 F.3d at 1041 (“Although leave to amend should be given freely, a


                                           2                                     11-35826
district court may dismiss without leave where a plaintiff’s proposed amendments

would fail to cure the pleading deficiencies and amendment would be futile.”).

      AFFIRMED.




                                         3                                  11-35826